Exhibit GLOSSARY OF KEY TERMS Atlanta Gas Light Atlanta Gas Light Company AGL Capital AGL Capital Corporation AGL Networks AGL Networks, LLC AGSC AGL Services Company, a service company established in accordance with SEC regulations AIP Annual Incentive Plan Bcf Billion cubic feet Chattanooga Gas Chattanooga Gas Company Compass Energy Compass Energy Services, Inc. Credit Facilities $1.0 billion and $140 million credit agreements of AGL Capital Deregulation Act 1997 Natural Gas Competition and Deregulation Act Dominion Ohio Dominion East of Ohio, a Cleveland, Ohio based natural gas company; a subsidiary of Dominion Resources, Inc. EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income, other income and gain on sales of assets and excludes interest and income tax expense; as an indicator of our operating performance, EBIT should not be considered an alternative to, or more meaningful than, operating income or net income attributable to AGL Resources Inc. as determined in accordance with GAAP EITF Emerging Issues Task Force Energy Act Energy Policy Act of 2005 ERC Environmental remediation costs associated with our distribution operations segment which are recoverable through rates mechanisms FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings Florida Commission Florida Public Service Commission FSP FASB Staff Position GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission Golden Triangle Storage Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily actual temperatures are less than a baseline temperature of 65 degrees Fahrenheit. Heating Season The period from November to March when natural gas usage and operating revenues are generally higher because more customers are connected to our distribution systems when weather is colder Jefferson Island Jefferson Island Storage & Hub, LLC LIBOR London interbank offered rate LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Louisiana DNR Louisiana Department of Natural Resources Magnolia Magnolia Enterprise Holdings, Inc. Maryland Commission Maryland Public Service Commission Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Medium-term notes Notes issued by Atlanta Gas Light with scheduled maturities between 2012 and 2027 bearing interest rates ranging from 6.6% to 9.1% MGP Manufactured gas plant MMBtu NYMEX equivalent contract units of 10,000 million British thermal units Moody’s Moody’s Investors Service New Jersey Commission New Jersey Board of Public Utilities NUI NUI Corporation - an acquisition which was completed in November 2004 NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A measure of income, calculated as revenues minus cost of gas, that excludes operation and maintenance expense, depreciation and amortization, taxes other than income taxes, and the gain or loss on the sale of our assets; these items are included in our calculation of operating income as reflected in our statements of consolidated income. OTC Over-the-counter Piedmont Piedmont Natural Gas Pivotal Propane Pivotal Propane of Virginia, Inc. Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PP&E Property, plant and equipment PRP Pipeline replacement program for Atlanta Gas Light S&P Standard & Poor’s Ratings Services Saltville Saltville Gas Storage Company SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SFAS Statement of Financial Accounting Standards SNG Southern Natural Gas Company, a subsidiary of El Paso Corporation SouthStar SouthStar Energy Services LLC Tennessee Commission Tennessee Regulatory Authority VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission WACOG Weighted average cost of goods WNA Weather normalization adjustment REFERENCED ACCOUNTING STANDARDS APB 25 APB Opinion No. 25, “Accounting for Stock Issued to Employees” EITF 98-10 EITF Issue No. 98-10, “Accounting for Contracts Involved in Energy Trading and Risk Management Activities” EITF 99-02 EITF Issue No. 99-02, “Accounting for Weather Derivatives” EITF 00-11 EITF Issue No. 00-11, “Lessor’s Evaluation of Whether Leases of Certain Integral Equipment Meet the Ownership Transfer Requirements of FASB Statement No. 13, Accounting for Leases, for Leases of Real Estate” EITF 02-03 EITF Issue No. 02-03, “Issues Involved in Accounting for Contracts under EITF Issue No. 98-10, ‘Accounting for Contracts Involved in Energy Trading and Risk Management Activities’” FIN 39 FASB Interpretation No. (FIN) 39 “Offsetting of Amounts Related to Certain Contracts” FSP FIN 39-1 FASB Staff Position 39-1 “Amendment of FIN 39” FIN 46 & FIN 46R FIN 46, “Consolidation of Variable Interest Entities” FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes, an interpretation of SFAS Statement No. 109” 2 FSP EITF 03-6-1 FSP EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities” FSP EITF 06-3 FSP EITF 06-3, “How Taxes Collected from Customers and Remitted to Governmental Authorities Should be Presented in the Income Statement (That Is, Gross versus Net Presentation)” FSP FAS 133-1 FSP No. FAS 133-1, “Disclosures about Credit Derivatives and Certain Guarantees: An Amendment of FASB Statement No. 133” FSP FAS 140-R and FIN 46R-8 FSP No. FAS 140-R and FIN 46R-8, “Disclosures by Public Entities (Enterprises) about Transfers of Financial Assets and Interests in Variable Interest Entities” FSP FAS 157-3 FSP No. FAS 157-3, “Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active” SFAS 5 SFAS No. 5, “Accounting for Contingencies” SFAS 13 SFAS No. 13, “Accounting for Leases” SFAS 66 SFAS No. 66, “Accounting for Sales of Real Estate” SFAS 71 SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” SFAS 87 SFAS No. 87, “Employers’ Accounting for Pensions” SFAS 106 SFAS No. 106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions” SFAS 109 SFAS No. 109, “Accounting for Income Taxes” SFAS 123 & SFAS 123R SFAS No. 123, “Accounting for Stock-Based Compensation” SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 140 SFAS No. 140, “Accounting for Transfers and ServicingFinancial Assets and Extinguishments of Liabilities” SFAS 141 SFAS No. 141, “Business Combinations” SFAS 142 SFAS No. 142, “Goodwill and Other Intangible Assets” SFAS 148 SFAS No. 148, “Accounting for Stock-Based Compensation – Transition and Disclosure” SFAS 149 SFAS No. 149, “Amendment of SFAS 133 on Derivative Instruments and Hedging Activities” SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 158 SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans” SFAS 160 SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements” SFAS 161 SFAS No. 161, “Disclosure about Derivative Instruments and Hedging Activities, an amendment of SFAS 133” 3 BUSINESS Nature of Our Business Unless the context requires otherwise, references to “we,” “us,” “our,” the “company” and “AGL Resources” are intended to mean consolidated AGL Resources Inc. and its subsidiaries. We are an energy services holding company whose principal business is the distribution of natural gas in six states - Florida, Georgia, Maryland, New Jersey, Tennessee and Virginia. Our six utilities serve more than 2.2 million end-use customers, making us the largest distributor of natural gas in the southeastern and mid-Atlantic regions of the United States based on customer count. We are also involved in several related and complementary businesses, including retail natural gas marketing to end-use customers primarily in Georgia; natural gas asset management and related logistics activities for each of our utilities as well as for nonaffiliated companies; natural gas storage arbitrage and related activities; and the development and operation of high-deliverability natural gas storage assets. We also own and operate a small telecommunications business that constructs and operates conduit and fiber infrastructure within select metropolitan areas. We manage these businesses through four operating segments and a nonoperating corporate segment. Operating revenues, operating margin, operating expenses and EBIT for each of our business segments are presented in the following table for the last three years. In millions Operating revenues Operating margin (1) Operating expenses EBIT (1) 2008 Distribution operations $ 1,768 $ 818 $ 493 $ 329 Retail energy operations 987 149 73 77 Wholesale services 170 122 62 60 Energy investments 55 50 31 19 Corporate (2) (180 ) 7 9 (1 ) Consolidated $ 2,800 $ 1,146 $ 668 $ 484 2007 Distribution operations $ 1,665 $ 820 $ 485 $ 338 Retail energy operations 892 188 75 113 Wholesale services 83 77 43 34 Energy investments 42 40 25 15 Corporate (2) (188 ) - 8 (7 ) Consolidated $ 2,494 $ 1,125 $ 636 $ 493 2006 Distribution operations $ 1,624 $ 807 $ 499 $ 310 Retail energy operations 930 156 68 86 Wholesale services 182 139 49 90 Energy investments 41 36 26 10 Corporate (2) (156 ) 1 9 (9 ) Consolidated $ 2,621 $ 1,139 $ 651 $ 487 (1) These are non-GAAP measurements. A reconciliation of operating margin and EBIT to our operating income, earnings before income taxes and net income attributable to AGL Resources Inc. is contained in “Results of Operations” in Exhibit 99.3, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” (2)Includes intercompany eliminations. Over the last three years, on average, we have derived 85% of our operating segments’ EBIT from our regulated natural gas distribution business and the sale of natural gas to retail customers primarily in Georgia through our affiliate SouthStar. This statistic is significant because it represents the portion of our earnings that directly results from the underlying business of supplying natural gas to retail customers. SouthStar, which is subject to a different regulatory framework from our utilities, is an integral part of the retail framework for providing natural gas service to end-use customers in Georgia. We derived our remaining operating EBIT for the last three years principally from businesses that are complementary to our natural gas distribution business. We engage in natural gas asset management and the operation of high-deliverability natural gas underground storage as ancillary activities to our utility franchises. These businesses allow us to be opportunistic in capturing incremental value at the wholesale level and provide us with deepened business insight about natural gas market dynamics. The following chart provides each operating segment’s percentage contribution to the total operating EBIT for the last three years. Distribution Operations Our distribution operations segment is the largest component of our business and includes six natural gas local distribution utilities. These utilities construct, manage and maintain intrastate natural gas pipelines and distribution facilities and include: · Atlanta Gas Light in Georgia · Chattanooga Gas in Tennessee · Elizabethtown Gas in New Jersey · Elkton Gas in Maryland · Florida City Gas in Florida · Virginia Natural Gas in Virginia 4 Regulatory Environment Each utility operates subject to regulations of the state regulatory agencies in its service territories with respect to rates charged to our customers, maintenance of accounting records and various service and safety matters. Rates charged to our customers vary according to customer class (residential, commercial or industrial) and rate jurisdiction. Rates are set at levels that generally should allow recovery of all prudently incurred costs, including a return on rate base sufficient to pay interest on debt and provide a reasonable return for our shareholders. Rate base generally consists of the original cost of utility plant in service, working capital and certain other assets; less accumulated depreciation on utility plant in service and net deferred income tax liabilities, and may include certain other additions or deductions. In 2009 and 2010, we expect to file base rate cases in four of our six jurisdictions.
